NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

        NAZOMI COMMUNICATIONS, INC.,
               Plaintiff-Appellant,

                           v.

      MICROSOFT MOBILE OY, NOKIA INC.,
       AMAZON.COM, INC., AND VIZIO, INC.,
             Defendants-Appellees.
            ______________________

                      2014-1173
                ______________________

   Appeals from the United States District Court for the
Northern District of California in No. 5:10-cv-04686-
RMW, Senior Judge Ronald M. Whyte.
              ----------------------

        NAZOMI COMMUNICATIONS, INC.,
               Plaintiff-Appellant,

                           v.

  SAMSUNG ELECTRONICS CO. LTD., SAMSUNG
 ELECTRONICS AMERICA INC., HTC CORP., HTC
    AMERICA INC., LG ELECTRONICS INC.,
     KYOCERA COMMUNCIATIONS INC., LG
   ELECTRONICS MOBILECOMM U.S.A., INC.,
   AMAZON.COM, INC., VIZIO, INC., SAMSUNG
 TELECOMMUNICATIONS AMERICA, LLC, ARM,
2     NAZOMI COMMUNICATIONS, INC.   v. MICROSOFT MOBILE OY



                 INC., AND ARM LTD.,
                  Defendants-Appellees.
                 ______________________

                       2014-1178
                 ______________________

   Appeals from the United States District Court for the
Northern District of California in No. 5:10-cv-05545-
RMW, Senior Judge Ronald M. Whyte.
                ______________________

              Decided: November 26, 2014
                ______________________

    WILLIAM D. BELANGER, Pepper Hamilton LLP, of Bos-
ton, Massachusetts, argued for plaintiff-appellant. With
him on the brief were ALISON L. MCCARTHY and FRANK D.
LIU. Of counsel was BENJAMIN MARK SNITKOFF.

    KEVIN P. ANDERSON, Wiley Rein LLP, of Washington,
DC, argued for defendants-appellees ARM, Ltd., et al. and
ERIC C. COHEN, Katten Muchin Rosenman LLP, of Chica-
go, Illinois, argued for defendant appellee Kyocera Com-
munications, Inc. On the brief for defendants-appellees
Arm, Ktd., et al., was KARIN A. HESSLER, Wiley Rein LLP,
of Boston, Massachusetts. On the brief for defendant-
appellee Vizio Inc. was KEVIN G. MCBRIDE, Akin Gump
Strauss Hauer & Feld LLP, of Irvine, California. Of
counsel was JAMES L. DUNCAN, of Houston, Texas. On the
brief for defendants-appellees LG Electronics Inc., et al.
was NICHOLAS J. KIM, Morgan, Lewis, & Bockius LLP, of
Washington, DC. Of counsel was BRETT M. SCHUMAN, of
San Francisco, California. On the brief for defendants-
appellees Microsoft Mobile Oy, et al., was STEVEN T.
SNYDER, King & Spalding LLP, of Charlotte, North Caro-
lina. On the brief for defendant-appellee Amazon.com,
Inc. were MARY-OLGA LOVETT and DWAYNE L. MASON,
NAZOMI COMMUNICATIONS, INC.   v. MICROSOFT MOBILE OY     3



Greenberg Traurig LLP, of Houston, Texas. On the brief
for defendants-appellees Samsung Telecommunications
America, LLC, et al., were MARK D. FOWLER, ROBERT
BUERGI, ERIK R. FUEHRER and STANLEY J. PANIKOWSKI,
DLA Piper LLP (US), of East Palo Alto, California. On
the brief for defendants-appellees HTC Corporation, et al.,
were JOHN B. SGANGA and AMY C. CHUN, Knobbe, Mar-
tens, Olson & Bear, LLP, of Irvine, California. Of counsel
was MAURICIO ALBERTO URIBE, of Seattle, Washington.
                   ______________________

    Before LOURIE, SCHALL, and DYK, Circuit Judges.
LOURIE, Circuit Judge.
    Nazomi Communications, Inc. (“Nazomi”) appeals
from the decisions of the United States District Court for
the Northern District of California construing disputed
claim limitations and granting summary judgment of
noninfringement of U.S. Patents 7,080,362 (“the ’362
patent”) and 7,225,436 (“the ’436 patent”) (collectively,
“the hardware patents”) and U.S. Patent 6,338,160 (“the
’160 patent” or “the software patent”). See Nazomi
Comm., Inc. v. Nokia Corp., No. C-10-04686, 2013 WL
2951039 (N.D. Cal. June 14, 2013) (“Claim Construction
Order I”); id., 2013 WL 3146796 (N.D. Cal. June 18, 2013)
(“Summary Judgment Order I”); Nazomi Comm., Inc. v.
Samsung Telecomms., Inc., No. C-10-05545, 2013 WL
4067595 (N.D. Cal. Aug. 8, 2013) (“Claim Construction
Order II”); id., 2013 WL 4066847 (N.D. Cal. Aug. 8, 2013)
(“Summary Judgment Order II”).
    Nazomi owns the hardware patents, which relate to a
hardware Java accelerator that expedites the conversion
of stack-based instructions into register-based instruc-
tions for processing by a central processing unit. Nazomi
also owns the software patent, which relates to a method
of running Java programming language that resolves
references to a constant pool at runtime. In 2012, Nazomi
4     NAZOMI COMMUNICATIONS, INC.   v. MICROSOFT MOBILE OY



sued various technology companies that incorporated
ARM’s Jazelle Revision 3 design into their processors,
alleging infringement of the hardware patents, and vari-
ous technology companies that produced devices running
Google’s Android operating system, alleging infringement
of the software patent.
    The claims at issue in this appeal are claims 1, 15, 17,
22, 26, 48, and 66–70 of the ’362 patent; claims 1, 5, 12,
and 14 of the ’436 patent; and claims 11, 15, 18, and 21 of
the ’160 patent. Claim 1 of the ’362 patent is representa-
tive of the hardware patents’ claims and reads as follows:
    1. A method for processing instructions in a cen-
       tral processing unit (CPU) capable of executing
       instructions of a plurality of instruction sets,
       including a stack-based and a register-based
       instruction set, the method comprising:
       maintaining data for register-based instruc-
       tions from the register-based instruction set
       and an operand stack for operands associated
       with stack-based instructions from the stack-
       based instruction set in a first register file,
       wherein at least some of the operands are
       moved between the register file and memory
       via at least one of an overflow and underflow
       mechanism;
       maintaining an indication of a depth of the op-
       erand stack; and
       processing the register-based instructions in-
       cluding generating a first output, and pro-
       cessing the first output in an execution unit
       using the data from the first register file; and
       processing the stack-based instructions includ-
       ing generating a second output, and processing
       the second output in the execution unit using
       the operands from the first register file; and
NAZOMI COMMUNICATIONS, INC.   v. MICROSOFT MOBILE OY       5



       generating exceptions in respect of selected
       stack-based instructions.
’362 patent col. 7 ll. 36–58 (emphases added). Claim 11 of
the ’160 patent is representative of the software patent
claims and reads as follows:
    11. A method of executing an instruction compris-
        ing:
        obtaining from an instruction storage loca-
        tion, an instruction that references an entry
        in a constant pool, the constant pool entry
        storing an indication of a reference that may
        need resolution;
        obtaining data from the constant pool entry
        including data from a resolution data field;
        using data from the resolution data field to
        determine whether to do a resolving step; and
        thereafter, if the data in the data resolution
        field indicates that the reference was not re-
        solved, resolving the reference and, thereafter,
        modifying the data in the constant pool entry
        including modifying the data in the resolution
        data field to indicate that the reference is re-
        solved, wherein the data in the instruction
        storage location is not modified.
’160 patent col. 9 l. 44–col. 10 l. 16 (emphases added).
    In November 2012, the district court held hearings to
construe disputed claim limitations and to consider the
technology companies’ motion for summary judgment of
noninfringement. Claim Construction Order I, 2013 WL
2951039, at *1; Summary Judgment Order I, 2013 WL
3146796, at *1; Summary Judgment Order II, 2013 WL
4066847, at *1.
6     NAZOMI COMMUNICATIONS, INC.    v. MICROSOFT MOBILE OY



     With respect to the hardware patents, the district
court construed the claim limitation “instructions” to
mean “either stack-based instructions that are to be
translated into register-based instructions, or register-
based instructions that are input to the CPU pipeline.”
Claim Construction Order I, 2013 WL 2951039, at *8.
The court reasoned that, among other things, (1) Nazomi
failed to overcome the presumption that courts should
construe the same term consistently across related pa-
tents, id. at *4–5, noting that we had affirmed a claim
construction of “instructions” in a prior case with a simi-
lar specification, and (2) “the specification clearly limited
the scope of the claimed invention to executing stack-
based instructions by translating them into register-based
instructions,” id. at *6–7.
     In light of that construction, Nazomi stipulated to a
lack of literal infringement and only argued for infringe-
ment under the doctrine of equivalents. Summary Judg-
ment Order I, 2013 WL 3146796, at *3. The court
excluded those arguments, however, because Nazomi
failed to comply with the Patent Local Rules by only
providing boilerplate language in its infringement conten-
tions. Id. at *4–5. Accordingly, the court granted the
technology companies’ motion for summary judgment of
noninfringement of the hardware patents.
    With respect to the software patent, the court con-
strued the claim limitation “constant pool” (“the constant
pool limitation”) to mean “a data structure attached to a
single loaded class that encodes the names that can be
used by any method in the loaded class.” Claim Construc-
tion Order II, 2013 WL 4067595, at *5. The court rea-
soned that, at the time of the invention, the term
“constant pool” was a term of art unique to Java. Id. at
*3. Thus, lacking any guidance in the specification, the
court used the definition provided by the Java Virtual
Machine Specification. Id. at *4.
NAZOMI COMMUNICATIONS, INC.   v. MICROSOFT MOBILE OY       7



     The court then construed “an indication of a reference
that may need resolution” (“the indication of a reference
limitation”) to mean “an identification of a location (e.g.,
an address) within the constant pool that stores the name,
or ‘label,’ of a reference that needs resolution.” Id. at *8.
The court reasoned that the plain language of the claim
and the specification emphasize that the “indication of a
reference” requires an address that “directs the system to
a location within the constant pool.” Id. at *7–8. And
that address is necessarily distinct, the court stated, from
the “resolution data field,” which only shows whether a
reference has been resolved by entering a [0] or a [1]. Id.
at *7, *9.
    In light of that construction, Nazomi stipulated to a
lack of literal infringement of the constant pool limitation.
Summary Judgment Order II, 2013 WL 4066847, at *4–5.
And the court found that Nazomi failed to establish how
the accused devices operated in “substantially the same
way” under the doctrine of equivalents. Id. at *5. Accord-
ingly, the court granted the technology companies’ motion
for summary judgment of noninfringement based on the
constant pool limitation. Id. The court alternatively
granted the technology companies’ motion for summary
judgment of noninfringement based on the indication of a
reference limitation, finding that the accused devices did
not identify a location within the constant pool. Id. at *6.
   Nazomi timely appealed, and we have jurisdiction
pursuant to 28 U.S.C. § 1295(a)(1).
    Nazomi made a variety of arguments on appeal,
supporting its view that the district court erred in its
claim constructions and hence its judgments of nonin-
fringement. We have considered all of Nazomi’s argu-
ments and find them unpersuasive. On the basis of the
district court’s reasoning, we therefore find no error in the
district court’s claim constructions that (1) “instructions”
means “either stack-based instructions that are to be
8       NAZOMI COMMUNICATIONS, INC.   v. MICROSOFT MOBILE OY



translated into register-based instructions, or register-
based instructions that are input to the CPU pipeline”; *
(2) “constant pool” means “a data structure attached to a
single loaded class that encodes the names that can be
used by any method in the loaded class”; and (3) “an
indication of a reference that may need resolution” means
“an identification of a location (e.g., an address) within the
constant pool that stores the name, or ‘label,’ of a refer-
ence that needs resolution.”
    In addition to their defense of the district court’s
claim constructions, the technology companies asserted
collateral estoppel with respect to the district court’s
construction of “instructions.” Specifically, they suggested
that this court’s construction of “instructions” in an earli-
er litigation involving U.S. Patent 6,332,215—of which
the hardware patents are continuations and share similar
disclosures—controls, and that Nazomi cannot now reliti-
gate that issue. Appellees’ Br. 37–39. Nazomi responded
that the earlier litigation focused on a narrower issue
with respect to the meaning of “instructions,” and thus
collateral estoppel should not apply here. Appellant’s Br.
58–61. We do not need to decide that question here.



    *    The district court also construed “processing the
stack-based instructions including generating a second
output,” “execution unit,” and “hardware accelerator to
process stack based instructions,” which are at issue in
this appeal. Claim Construction Order I, 2013 WL
2951039, at *9, *11, *13. Nazomi has argued that those
constructions turn only on the same “translation of stack-
based instructions to register-based instructions” limita-
tion that the court required for “instructions.” Appellant’s
Br. 48, 62–63. Because we affirm the court’s construction
of “instructions,” and thus its stack-to-register translation
limitation, we necessarily affirm the court’s remaining
constructions for those additional terms.
NAZOMI COMMUNICATIONS, INC.   v. MICROSOFT MOBILE OY       9



Whether or not collateral estoppel applies, the prior
decision at the very least adds force to support the district
court’s construction of “instructions” in the instant case,
which we have affirmed.
    We also conclude that the district court did not abuse
its discretion by excluding Nazomi’s doctrine of equiva-
lents arguments under the Patent Local Rules, and thus
correctly granted summary judgment of noninfringement
of the hardware patents, and that the district court cor-
rectly granted summary judgment of noninfringement of
the software patent. We therefore affirm the judgments
of the district court.
                       AFFIRMED